United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2133
                                  ___________

Duane J. Schumacher; Sheri L.            *
Schumacher,                              *
                                         *
             Appellants,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of Minnesota.
Patricia Schaal, in her individual       * UNPUBLISHED
capacity; D. N. Gunderson, individual *
capacity; Robert Harris, in his          *
individual capacity; United States of    *
America,                                 *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: September 7, 1998
                             Filed: September 15, 1998
                                 ___________

Before WOLLMAN, HANSEN, and KELLY, Circuit Judges.
                          ___________

PER CURIAM.

      Duane J. and Sheri L. Schumacher brought suit against the United States, two
IRS agents, and a bank officer, claiming the IRS had wrongfully assessed taxes and
levied against their bank account. The district court1 dismissed certain claims and
granted summary judgment on the remaining claims.

      On appeal, the Schumachers reassert their arguments that the IRS agents acted
beyond their authority in issuing a levy against their account, that the levy was
technically invalid, and that the IRS was required to prepare a substitute return.

        After carefully reviewing the record and the parties& briefs, we conclude the
district court&s judgment was correct. The arguments raised by the Schumachers below
and on appeal are contrary to the plain language of most of the cited Internal Revenue
Code provisions, and to decades of case law interpreting those provisions. For this
reason, we also grant the government defendants& motion for sanctions against the
Schumachers in the amount of $ 1,500.00. See Fed. R. App. P. 38, United States v.
Gerads, 999 F.2d 1255, 1256 (8th Cir. 1993) (per curiam), cert. denied, 510 U.S. 1193
(1994).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.

                                         -2-